DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 2008/0173757) in view of Vanderhoek (US 2015/0298790).
In re. claim 14, Tanner teaches an aircraft wing comprising: a first panel and a second panel (upper and lower skin) defining a wing box (fig. 5); and a rib (510) extending chordwise between the first and second panels and coupled to the first and second panels (fig. 5), the rib including: a web (depicted in fig. 5); and a shear tie (600) including: a second web (632) extending from the first web (fig. 6), the second web having a first side, a second side opposite the first side (fig. 9), a first edge, a second edge opposite the first edge, and a third edge between the first and second edges (multiple edges shown), a first flange (624) coupled to the first edge of the second web (fig. 6) and extending outward from the first side of the second web (fig. 9); a second flange (626) coupled to the second edge of the second web and extending outward from the first side of the second web (fig. 9), the second flange spaced apart from the first flange (fig. 6), the second flange substantially parallel to the first flange (fig. 5); and a cleat (660) coupled to the third edge of the second web and extending outward from the first side of the second web (fig. 9), the cleat extending between a first distal end of the first flange and a second distal end of the second flange, the cleat coupled to the first panel (fig. 6).
Tanner fails to disclose the first flange, the second flange, and the cleat extending outward from the second side of the web.
Vanderhoek teaches a first flange (616), a second flange (614), and a cleat (610) extend outward from the second side of a web (408) (Fig. 6a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Tanner to incorporate the teachings of Vanderhoek to have the first flange, the second flange, and the cleat extend outward from the second side of the web, for the purpose of providing a symmetric wing rib structure that improves the efficiency of the load path during flight and as a result reduces a number of fasteners required for the symmetric wing rib structure installation which reduces the overall weight of the symmetric wing rib structure and the airplane. Thus reducing cost of airplane wing construction by requiring fewer fasteners. Also, a more efficient load path reduces the weight of the wing by requiring less metal or composite to react the same aerodynamic load.
In re. claim 15, Tanner as modified by Vanderhoek (see Tanner) teach the aircraft wing of claim 14, wherein the cleat is substantially perpendicular to the first and second flanges (fig. 5).
In re. claim 16, Tanner as modified by Vanderhoek (see Tanner) teach the aircraft wing of claim 14, wherein an outer surface of the cleat has a protrusion (668), and an opening extends through the cleat and the protrusion, further including a fastener (670) extending through the opening to couple the cleat to the first panel (fig. 6).
In re. claim 17, Tanner as modified by Vanderhoek (see Tanner) teach the aircraft wing of claim 16, further including a first stringer (520) extending along the first panel and a second stringer (522) extending along the first panel (fig. 6), wherein a portion (at fastener (616)) of the first stringer is disposed between the cleat and the first panel and a portion of the second stringer (at fastener (614)) is disposed between the cleat and the first panel, and wherein the protrusion is disposed between the first and second stringers, such that the fastener does not pass through the first or second stringers (fig. 6).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner in view of Guinaldo et al. (EP 3,040,268).

In re. claim 18, Tanner teaches a method of assembling a wing of an aircraft (para [0008]), the method comprising: positioning a stringer (520) spanwise along a panel (524) (fig. 6); positioning a rib (508) chordwise adjacent the panel such that the stringer is at least partially disposed between the rib and the panel (figs. 5-6), the rib including: a first web (depicted in fig. 5); and a shear tie (600) including: a second web (632) extending from the first web (fig. 6), the second web having a first edge (left edge), a second edge opposite the first edge (right edge), and a third edge between the first and second edges (bottom edge) (fig. 6); a first flange (624) extending from the first edge of the second web (fig. 6) in a perpendicular direction to the second web (fig. 9), the first flange being extending in the perpendicular direction from a distal end of the first flange toward an end of the first flange adjacent the first web (fig. 6); a second flange (626) extending from the second edge of the second web (fig. 6) in the perpendicular direction to the second web (fig. 9), the second flange substantially parallel to the first flange (fig. 6), the second flange extending in the perpendicular direction from a distal end of the second flange toward an end of the second flange adjacent the second web (fig. 6); and a cleat (660) extending from the third edge of the second web, the cleat coupled to the first panel (fig. 6); and coupling the shear tie, the stringer, and the panel using a fastener (614, 616, 670).
Tanner fails to disclose the first and second flanges are tapered.
Guinaldo teaches first and second flanges (13b, 13b’) are tapered (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Tanner to incorporate the teachings of Guinaldo to have the first and second flanges tapered, for the purpose of copying the shape of the stringer.
In re. claim 19, Tanner as modified by Guinaldo (see Tanner) teach the method of claim 18, wherein the fastener (614, 616) extends through the cleat of the shear tie, the stringer, and the panel (fig. 6).
In re. claim 20, Tanner as modified by Guinaldo (see Tanner) teach the method of claim 18, wherein the stringer is a first stringer (520) and the fastener is a first fastener, further including: positioning a second stringer (522) spanwise along the panel (fig. 5) such that the second stringer is at least partially disposed between the rib and the panel (fig. 5); and coupling the shear tie, the second stringer, and the panel using a second fastener (614) (fig. 6).
Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-10, 12-13, and 21 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647